The issues in this case were made upon the appellees' amended first and amended second paragraphs of complaint and a third paragraph of additional complaint, to each of which the appellant filed an answer in general denial. There were preliminary motions addressed to the said complaint and rulings made thereon, but since these have not been made the *Page 564 
basis of any alleged error, they are not considered. Upon the issues made, the cause was submitted for trial to a jury, resulting in a verdict for the appellees in the sum of $500.00, upon which a judgment was duly entered. A motion for new trial was seasonably filed and overruled with an exception, and this appeal then perfected.
The causes or grounds of the said motion, which are presented, are that the damages assessed are too high; that the verdict of the jury is not sustained by sufficient evidence and is contrary to law; alleged error as to certain specified rulings as to the evidence; and alleged error as to the giving by the court of each of the appellees' tendered instructions numbered 3, 4, 7 and 8.
The allegations of the complaint are similar in legal effect to the allegations of the complaint in the case of Central IndianaCoal Co. v. Goodman (1942), ante p. 480, 39 N.E.2d 484, Cause Number 16705 of this court decided on the 13th day of February, 1942. A petition to transfer said cause was filed and refused by the Supreme Court on the 15th day of May, 1942. The trial in that case was before the court, while the trial in the instant case was before a jury. The controlling questions in the instant case are substantially the same as the questions presented and discussed in the above case, with the exception, of course, of the alleged errors as to the rulings on the evidence and alleged errors as to the instructions. We have examined the claimed errors as to both the evidence and the instructions and find no reversible error in any of these rulings. The evidence in the instant case, upon the controlling questions presented, is substantially similar to the evidence in the above case.
We find nothing in the record to convince us that the amount of the damages awarded are excessive. *Page 565 
The law questions presented herein, other than the said questions as to the rulings on the evidence and the instructions, are fully and correctly decided by this court in the case cited.
Finding no error as to the rulings of the court on said evidence and as to said instructions, the judgment herein is therefore affirmed upon the authority of the case cited.
Judgment affirmed.
Bedwell, J., not participating.
NOTE. — Reported in 41 N.E.2d 836.